DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 09/12/2021.
        Claims 1-2, 8, 10-11 and 17 have been amended.

        Claims 3-7, 9, 12-16 and 18 have been remained.
 
        Claims 1-18 are currently pending in the application.
                                                 Specification Objection
2.   The new title has been amended on 09/12/2021 and the specification objection filed on 08/19/2021 has been withdrawn.
                           Examiner’s Statement of Reasons for Allowance
3.     Claims 1-18 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         Claims 1-18 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 08/19/2021. 
                                                           Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/PHUC T DANG/Primary Examiner, Art Unit 2892